


109 HR 6162 : Secure Border Initiative Financial

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6162
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To require financial accountability with
		  respect to certain contract actions related to the Secure Border Initiative of
		  the Department of Homeland Security.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Border Initiative Financial
			 Accountability Act of 2006.
		2.Secure border
			 initiative financial accountability
			(a)In
			 generalThe Inspector General of the Department of Homeland
			 Security shall review each contract action related to the Department’s Secure
			 Border Initiative having a value greater than $20,000,000, to determine whether
			 each such action fully complies with applicable cost requirements, performance
			 objectives, program milestones, inclusion of small, minority, and women-owned
			 business, and timelines. The Inspector General shall complete a review under
			 this subsection with respect to a contract action—
				(1)not later than 60
			 days after the date of the initiation of the action; and
				(2)upon the
			 conclusion of the performance of the contract.
				(b)Report by
			 Inspector GeneralUpon completion of each review described in
			 subsection (a), the Inspector General shall submit to the Secretary of Homeland
			 Security a report containing the findings of the review, including findings
			 regarding any cost overruns, significant delays in contract execution, lack of
			 rigorous departmental contract management, insufficient departmental financial
			 oversight, bundling that limits the ability of small business to compete, or
			 other high risk business practices.
			(c)Report by
			 SecretaryNot later than 30 days after the receipt of each report
			 required under subsection (b), the Secretary of Homeland Security shall submit
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the findings of the report by the Inspector General and the steps the
			 Secretary has taken, or plans to take, to address the problems identified in
			 such report.
			(d)Authorization of
			 appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Office of the Inspector General, an
			 additional amount equal to at least five percent for fiscal year 2007, at least
			 six percent for fiscal year 2008, and at least seven percent for fiscal year
			 2009 of the overall budget of the Office for each such fiscal year is
			 authorized to be appropriated to the Office to enable the Office to carry out
			 this section.
			(e)Action by
			 Inspector GeneralIn the event the Inspector General becomes
			 aware of any improper conduct or wrongdoing in accordance with the contract
			 review required under subsection (a), the Inspector General shall, as
			 expeditiously as practicable, refer information related to such improper
			 conduct or wrongdoing to the Secretary of Homeland Security or other
			 appropriate official in the Department of Homeland Security for purposes of
			 evaluating whether to suspend or debar the contractor.
			
	
		
			Passed the House of
			 Representatives September 28, 2006.
			Karen L. Haas,
			Clerk.
		
	
